ORDER
PER CURIAM.
Movant Steven Thebeau appeals the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief. A jury convicted Movant of second-degree burglary and misdemeanor stealing. In his amended motion, Movant claimed he was denied effective assistance of counsel, due process, and equal protection of law because trial counsel failed to (1) request of a bill of particulars to specify which building' or inhabitable structure Movant was accused of burglarizing; (2) object to the verdict director submitted by the State on the grounds that it did not specify which building or inhabitable structure Movant was accused of burglarizing; and (3) object to Movant’s trial being closed to the public. The motion court denied Mov-ant’s request for an evidentiary hearing on the first two claims, but held a hearing in Movant’s third claim.
We have reviewed the parties’ briefs and the record on appeal. Finding no clear error, we affirm. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment denying post-conviction relief is affirmed. Rule 84.16(b).